DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 17 and 18 are allowable. 
The following is an examiner’s statement of reasons for allowance: The prior art of record references fail to teach, disclose, or suggest, either alone or in combination: A method for laser soldering an electric circuit of a heating portion of an electronic cigarette, the method comprising the following steps: a) feeding a heating portion of an electronic cigarette along a feed path at least as far as a soldering position, where the heating portion faces a laser soldering head at an emitting area where a laser beam is emitted, wherein the heating portion comjrisea b) making a first laser solder at a first point between the coil and a first terminal by striking the first point with the laser beam to produce a first solder connection between the coil and the first terminal and the rest of the claim limitations as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        January 5, 2021